                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

CHARLES E. LAMP, JR.,

         Plaintiff,

v.                              Civil Action No. 2:18-cv-01364

BETSY JIVIDEN, Commissioner, West
Virginia Division of Corrections;
RALPH TERRY, Warden, Mt. Olive Correctional
Complex; CAPT. MCKENNEY;
DAVID EWING, Correctional Officer, Mt.
Olive Correctional Complex; KENNETH
BOLEN, Correctional Officer, Mt. Olive
Correctional Complex; CHARLES JOHNSTON,
Correctional Officer, Mt. Olive Correctional
Complex; NANCY JOHNSON, Counselor, Mt. Olive
Correctional Complex; SGT. SLACK; DERRICK MCKENNY,
Captain, Mt. Olive Correctional Complex; DONALD
SLACK, Sergeant, Mt. Olive Correctional Complex;
ABBIE HART, Trustee Clerk, Mount Olive Correctional
Complex, individually and in her their official capacities;
COLONEL JOHN FRAME; CAPTAIN BRIAN PINICK;
DYLAN HAYHURST; and DONNIE AMES,

         Defendants.


                  MEMORANDUM OPINION AND ORDER

         Pending are the following pro se motions entitled as

noted: (1) plaintiff’s Motion for Temporary Restraining Order on

Defendant Charles Johnston, a correctional officer at Mount

Olive Correctional Complex (ECF No. 11); (2) plaintiff’s Motion

for “Emergency” Temporary Restraining Order II (ECF No. 17); and

plaintiff’s Motion to Have a Mental Health Professional Come to

See Him Issued by the Court (ECF No. 36).
          The plaintiff is incarcerated at the Mount Olive

Correctional Complex and is currently in a segregation unit.

Plaintiff’s amended complaint, filed January 4, 2019, alleges

multiple 42 U.S.C. § 1983 violations against prison officials

and staff.1   In each of plaintiff’s motions specifically

requesting a restraining order, (ECF Nos. 11 and 17) he states

that defendant Charles Johnston is retaliating against him for

filing this lawsuit and against other inmates who have provided

witness statements in support of his lawsuit.       Notably,

plaintiff contends that defendant Johnston is telling other

inmates that plaintiff is a “rat” or a “snitch,” thereby causing

plaintiff “irreparable injury.”       ECF No. 11, at 4.


          In his initial motion for a temporary restraining

order, he asks that the court restrain Johnston “and all persons

acting in concert of participation with him” from having

personal contact with the plaintiff.      ECF No. 11, at 1.    He

seeks the same relief in his motion for “Emergency” Temporary

Restraining Order II.   ECF No. 17.




1 Plaintiff’s original complaint was filed October 18, 2018, and
he has filed several amended and supplemental complaints since
that time and since the filing of the January 4, 2019 amended
complaint. Service of process has not yet been ordered on any
of the defendants inasmuch as the plaintiff has repeatedly filed
these additional “complaint” documents.
                                  2
         In his motion requesting that the court direct a

mental health evaluation, it appears that he requests an

independent mental health evaluation inasmuch as he contends

that prison officials falsely stated that he had refused mental

health treatment.   ECF No. 36.


         This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On August 2, 2019, the magistrate judge entered his PF&R in

which he construed each of plaintiff’s three motions to be a

motion for a preliminary injunction.   The PF&R also recommended

that the plaintiff’s two Motions for Temporary Restraining Order

(ECF Nos. 11 and 17) and his Motion for Order for Mental Health

Treatment (ECF No. 36) be denied and that this court leave this

matter referred to the magistrate judge for further proceedings.

The plaintiff filed objections to the PF&R on August 14, 2019.


         The court reviews objections de novo.   “The Federal

Magistrates Act requires a district court to ‘make a de novo

determination of those portions of the [magistrate judge’s]

report or specified proposed findings or recommendations to

which objection is made.’”   Diamond v. Colonial Life & Accident




                                  3
Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis in

original) (quoting 28 U.S.C. 636(b)(1)).


         As an initial matter, the plaintiff does not raise any

objection to the magistrate judge’s recommending that his motion

for a mental health evaluation be denied.


         Next, plaintiff asserts that defendant Charles

Johnston, despite no longer being stationed in the segregation

unit in which plaintiff is housed, still has contact with the

plaintiff and that “its not only a mere possibility [plaintiff]

will be harmed, its a fact he will be harmed, its just a matter

of time, this defendants actions are irreparable, there is no

question in that regard.”   Objections, ECF No. 52, at 3.    This

appears to be an objection to the magistrate judge’s finding

that plaintiff “has asserted only theoretical future injury.        A

mere possibility of harm will not suffice to support the

granting of a preliminary injunction.”     PF&R, ECF No. 51, at 5

(citing Winter v. Natural Resources Defense Council, Inc., 555

U.S. 7, 21-22 (2008)).


         Plaintiff asserts that the “following case laws will

support his concern for the temporary restraining order.”

Objections, ECF No. 52, at 2.   Plaintiff cites seven cases from

other circuits, none of which are applicable to his motions for

preliminary injunctions.
                                 4
           While the plaintiff has raised serious allegations

against certain defendants concerning his safety, the court

agrees with the magistrate judge, who thoroughly provided his

sound reasoning for recommending that the plaintiff’s motions be

denied inasmuch as he has failed to clearly show that “he is

likely to succeed on the merits of his claims, or that he is

likely to be irreparably harmed without preliminary injunctive

relief.”   PF&R, ECF No. 51, at 5; see Winter, 555 U.S. at 20 (“A

plaintiff seeking a preliminary injunction must establish that

he is likely to . . . suffer irreparable harm in the absence of

preliminary relief . . . .”).   Indeed, plaintiff’s own admission

that defendant Johnston no longer works in the Quilliams

segregation units where plaintiff is housed decreases the

already speculative chances that harm will befall him.

Objections, ECF No. 52, at 2-3.


           Accordingly, it is ORDERED as follows:


  1. That the plaintiff’s objections to the Proposed Findings

    and Recommendation be, and they hereby are, overruled;


  2. That the magistrate judge’s Proposed Findings and

    Recommendation be, and they hereby are, adopted and

    incorporated herein in full;




                                  5
  3. That each of plaintiff’s motions for a temporary

    restraining order (ECF Nos. 11, 17) and his motion for

    Order for Mental Health Treatment (ECF No. 36) be, and they

    hereby are, denied; and


  4. That this matter be, and it hereby is, again referred to

    the magistrate judge for additional proceedings.


         The Clerk is directed to transmit this memorandum

opinion and order to the plaintiff, any unrepresented parties

and the United States Magistrate Judge.


                     ENTER: August 20, 2019




                                6
